
	

113 S2559 IS: Motor Vehicle Safety Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2559
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Rockefeller introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide greater transparency, accountability, and safety authority to the National Highway
			 Traffic Safety Administration, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Motor Vehicle Safety Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Transparency and accountability
					Sec. 101. Public availability of early warning data.
					Sec. 102. Improved NHTSA vehicle safety database.
					Sec. 103. Corporate responsibility for NHTSA reports.
					Sec. 104. Reports to Congress.
					Sec. 105. Anti-revolving door.
					TITLE II—Funding
					Sec. 201. Vehicle safety user fee.
					Sec. 202. Authorization of appropriations.
					TITLE III—Enhanced safety authorities
					Sec. 301. Civil penalties.
					Sec. 302. Imminent hazard authority.
					Sec. 303. Used passenger motor vehicle consumer protection.
				
			2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Transportation, acting through the Administrator of the National Highway
			 Traffic Safety Administration.
		ITransparency and accountability
			101.Public availability of early warning data(a)In generalSection 30166(m) of title 49, United States Code, is amended—(1)by striking clause (ii) in paragraph (3)(A) and inserting the following:(ii)customer satisfaction campaigns, customer advisories, recalls, consumer complaints, warranty
			 claims, field reports, technical service bulletins, or other activity
			 involving the repair or replacement of motor vehicles or motor vehicle
			 equipment.; and(2)by striking subparagraph (C) of paragraph (4) and inserting the following:(C)DisclosureThe information provided to the Secretary pursuant to this subsection shall be disclosed publicly
			 unless exempt from disclosure under section 552(b) of title 5..(b)RegulationsNot later than 2 years after the date of enactment of this Act, the Secretary shall issue
			 regulations establishing categories of information provided to the
			 Secretary pursuant to section 30166(m) of title 49, United States Code
			 that must be made available to the public. The Secretary may establish
			 categories of information that are exempt from public disclosure under
			 section 552(b) of title 5, United States Code.(c)ConsultationIn conducting the rulemaking required under subsection (b), the Secretary shall consult with the
			 Director of the Office of Government Information Services
			 within the National Archives and the Director of the Office of Information
			 Policy of the Department of Justice.(d)Presumption and limitationThe Secretary shall issue the regulations with a presumption in favor of maximum public
			 availability of information. In issuing regulations under subsection (b),
			 the following types of information shall presumptively not be eligible for
			 protection under section 552(b) of title 5, United States Code:(1)Vehicle safety defect information related to incidents involving death or injury.(2)Aggregated numbers of property damage claims.(3)Aggregated numbers of consumer complaints related to potential vehicle defects.(e)Nullification of prior regulationsBeginning 2 years after the date of enactment of this Act, the regulations establishing early
			 warning reporting class determinations in Appendix C of part 512 of title
			 49, Code of Federal Regulations, shall have no force or effect.
				102.Improved NHTSA vehicle safety database
				Not later than 2 years after the date of
			 enactment of this Act, the Secretary shall improve public accessibility to
			 information on the National Highway Traffic Safety Administration’s
			 publicly
			 accessible vehicle safety databases by—(1)improving organization and functionality,
			 including modern web design features, and allowing for data to be
			 searched,
			 aggregated, and down­load­ed;
				(2)providing greater consistency in
			 presentation of vehicle safety issues; and
				(3)improving searchability about specific
			 vehicles and issues through standardization of commonly used search
			 terms.
				103.Corporate responsibility for NHTSA reportsSection 30166(o) of title 49, United States Code, is amended—(1)in paragraph (1), by striking may and inserting shall; and(2)by adding at the end the following:
					(3)DeadlineNot later than 1 year after the date of enactment of the Motor Vehicle Safety Act of 2014, the Secretary shall issue a final rule under paragraph (1)..104.Reports to Congress
				(a)Study on early warning dataNot later than 3 years after the date of enactment of
			 this Act, and biennially thereafter for 6 years, the Office of the
			 Inspector General of the Department of Transportation shall complete a
			 study of the utilization of early warning data by the National Highway
			 Traffic Safety Administration (referred to in this section as NHTSA). Each study shall evaluate the
			 following:
					(1)The number and type of requests for information made by NHTSA based on data received in the early
			 warning reporting system.
					(2)The number of safety defect investigations opened by NHTSA using any information reported to NHTSA
			 through the early warning reporting system.
					(3)The nature and vehicle defect category of each safety defect investigation described in paragraph
			 (2).
					(4)The number of safety defect investigations described in paragraph (2) that are subsequently closed
			 without
			 further action.
					(5)The duration of each safety defect investigation described in paragraph (2).
					(6)The percentage of the safety defect investigations described in paragraph (2) that result in a
			 finding of a safety defect or recall by NHTSA.
					(7)Other information the Office of the Inspector General considers appropriate.
					(b)Report on operations of the Council for Vehicle Electronics, Vehicle Software, and Emerging
			 TechnologiesNot later than 6 months after the date of enactment of this Act, the Secretary shall prepare a
			 report regarding the operations of the Council for Vehicle Electronics,
			 Vehicle Software, and Emerging Technologies. The report shall include
			 information about the accomplishments of the Council, the role the Council
			 plays in integrating and aggregating expertise across NHTSA, and the
			 priorities of the Council over the next 5 years.
				(c)Submission of reportsEach study described in subsection (a) and the report described in subsection (b) shall be
			 submitted upon completion to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives.
				105.Anti-revolving door
				(a)AmendmentSubchapter I of
			 chapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						30107.Restriction on covered vehicle safety
				officials
							(a)In generalDuring the 2-year period after the
				termination of his or her service or employment, a covered vehicle
			 safety
				official may not knowingly make, with the intent to influence, any
				communication to or appearance before any officer or employee of
			 the National
				Highway Traffic Safety Administration on behalf of any manufacturer
			 subject to
				regulation under this chapter in connection with any matter
			 involving motor
				vehicle safety on which such person seeks official action by any
			 officer or
				employee of the National Highway Traffic Safety Administration.
							(b)ManufacturersIt is unlawful for any manufacturer or
				other person subject to regulation under this chapter to employ or
			 contract for
				the services of an individual to whom subsection (a) applies during
			 the 2-year
				period commencing on the individual’s termination of employment
			 with the
				National Highway Traffic Safety Administration in a capacity in
			 which the
				individual is prohibited from serving during that period.
							(c)Special rule for detaileesFor purposes of this section, a person who
				is detailed from 1 department, agency, or other entity to another
			 department,
				agency, or other entity shall, during the period such person is
			 detailed, be
				deemed to be an officer or employee of both departments, agencies,
			 or such entities.
							(d)Savings provisionNothing in this section may be construed to
				expand, contract, or otherwise affect the application of any waiver
			 or criminal
				penalties under section 207 of title 18.
							(e)Exception for testimonyNothing in this section may be construed to
				prevent an individual from giving testimony under oath, or from
			 making
				statements required to be made under penalty of perjury.
							(f)Defined termIn this section, the term covered
				vehicle safety official means any officer or employee of the National
				Highway Traffic Safety Administration—
								(1)who, during the final 12 months of his or
				her service or employment with the agency, serves or served in a
			 technical or
				legal capacity, and whose job responsibilities include or included
			 vehicle
				safety defect investigation, vehicle safety compliance, vehicle
			 safety
				rulemaking, or vehicle safety research; and
								(2)who serves in a supervisory or management
				capacity over an officer or employee described in paragraph (1).
								(g)Effective
				dateThis section shall apply
				to covered vehicle safety officials who terminate service or
			 employment with
				the National Highway Traffic Safety Administration after the date
			 of enactment
				of the Motor Vehicle Safety Act of 2014.
							.
				(b)Civil penaltySection 30165(a) of title 49,
			 United States Code, is amended by
			 adding
			 at the end the following:
					
						(5)Improper influence(A)In generalAn individual who violates section 30107(a)
				is liable to the United States Government for a civil penalty, as
			 determined
				under section
				216(b) of title 18, for an offense under section 207 of that
				title.(B)ManufacturersA manufacturer or other person subject to regulation under
			 this chapter
				who violates section 30107(b) is liable to the United States
			 Government for a
				civil penalty equal to the sum of—
								(i)an amount equal to not less than $100,000;
				and
								(ii)an amount equal to 90 percent of the annual
				compensation or fee paid or payable to the individual with respect
			 to whom the
				violation
				occurred.
								.
				(c)Conforming amendmentThe table of contents for
			 chapter 301 of title 49,
			 United States Code, is amended by inserting after the item relating to
			 section
			 30106 the following:
					
						
							30107. Restriction on covered vehicle safety
				officials.
						
						.
				IIFunding
			201.Vehicle safety user fee
				(a)AmendmentSubchapter I of chapter 301 of title 49, United States Code, as amended by section 105(a), is
			 further amended by adding at the end the following:
					
						30108.Vehicle safety user fee
							(a)Establishment of fundThere is established in the Treasury of the United States a separate account for the deposit of
			 fees under this section to be known as the Vehicle Safety Fund.
							(b)Assessment and collection of vehicle safety feesBeginning 1 year after the date of enactment of the Motor Vehicle Safety Act of 2014, the Secretary shall assess and collect, in accordance with this section, a vehicle safety user
			 fee from the manufacturer for each motor vehicle that is certified as
			 compliant with applicable motor vehicle safety standards under
			 section 30115.
							(c)DepositThe Secretary shall deposit any fees collected under subsection (b) into the Vehicle Safety Fund established by subsection (a).
							(d)UseAmounts in the Vehicle Safety Fund shall be available to the Secretary, as provided in subsection
			 (i), for making expenditures to meet the obligations of the United States
			 to carry out vehicle safety programs of the National Highway Traffic
			 Safety Administration.
							(e)Vehicle safety user fee
								(1)First, second, and third year feesThe fee assessed under this section for the first 3 years shall be as follows:
									(A)$3 for each motor vehicle certified during the first year in which such fees are assessed.
									(B)$6 for each motor vehicle certified during the second year in which such fees are assessed.
									(C)$9 for each motor vehicle certified during the third year in which such fees are assessed.
									(2)Subsequent yearsThe fee assessed under this section for each motor vehicle certified after the third year in which
			 such
			 fees are assessed shall be adjusted by the Secretary by notice published
			 in the Federal Register to reflect the total percentage change that
			 occurred in the Consumer Price Index for all Urban Consumers for the
			 12-month period ending June 30 preceding the fiscal year for which fees
			 are
			 being established.
								(3)PaymentThe Secretary shall require payment of fees under this section on a quarterly basis and not later
			 than one quarter after the date on which the fee was assessed.
								(f)RulemakingNot later than 9 months after the date of enactment of the Motor Vehicle Safety Act of 2014, the Secretary shall promulgate rules governing the collection and payment of fees under
			 this section.
							(g)Limitations
								(1)In generalFees under this section shall not be collected for a fiscal year unless appropriations for vehicle
			 safety programs of the National Highway Traffic Safety Administration for
			 that fiscal year (excluding the amount of fees appropriated for that
			 fiscal year) are equal to or greater than the amount of appropriations for
			 vehicle safety programs of the National Highway Traffic Safety
			 Administration for fiscal year 2014.
								(2)AuthorityIf the Secretary does not assess fees under this section during any portion of a fiscal year
			 because of paragraph (1), the Secretary may assess and collect the fees, without any modification in the rate, at a later
			 date in that fiscal year notwithstanding subsection (e)(3).
								(h)Collection of unpaid feesIf the Secretary does not receive payment of a fee assessed under this section
			 within 30 days after it is due, the fee shall be treated as a claim of
			 the United States Government subject to subchapter II of chapter 37 of
			 title 31.
							(i)Authorization of appropriationsIn addition to funds authorized to be appropriated under section 30104, there is authorized to be
			 appropriated from the Vehicle Safety Fund to the Secretary for the
			 National Highway Traffic Safety Administration for each fiscal year in
			 which fees are collected under subsection (b) an amount equal to the total amount collected during the previous fiscal year from fees assessed
			 under this section. Such amounts are authorized to remain available
			 until expended.
							(j)Crediting and Availability of FeesFees authorized under subsection (b) shall be collected and available for obligation only to the
			 extent and in the amount provided in advance in appropriations Acts..
				(b)Clerical amendmentThe table of contents for chapter 301 of title 49, United States Code, as amended by section
			 108(e), is further amended by inserting after the item relating to section
			 30107 the following:
					
						
							30108. Vehicle safety user fee..
				202.Authorization of appropriationsSection 30104 of title 49, United States Code, is amended—
				(1)by striking $98,313,500; and
				(2)by striking in each fiscal year beginning in fiscal year 1999 and ending in fiscal year 2011. and inserting the following:
					and to carry out the Motor Vehicle Safety Act of 2014—(1)$200,000,000 for fiscal year 2015;
						(2)$240,000,000 for fiscal year 2016; and
						(3)$280,000,000 for fiscal year 2017..
				IIIEnhanced safety authorities
			301.Civil penalties(a)In generalSection 30165 of title 49, United States Code, is amended—(1)in subsection (a)(1)—(A)in the first sentence by striking $5,000 and inserting $25,000; and(B)by striking the third sentence; and(2)in subsection (a)(3)—(A)in the second sentence by striking $5,000 and inserting $25,000; and(B)by striking the third sentence.(b)ConstructionNothing in this section shall be construed as preventing the imposition of penalties under section
			 30165 of title 49, United States Code, prior to the issuance of a final
			 rule under section 31203(b) of the Moving Ahead for Progress in the
			 21st Century Act (49 U.S.C. 30165 note).
				302.Imminent hazard authority(a)In generalSection 30118 of title 49, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (1), by striking (1) The Secretary may and inserting (1) In general.—Except as provided under paragraph (3), the Secretary may;(B)in paragraph (2), by inserting Orders.— before If the Secretary; and(C)by adding after paragraph (2) the following:(3)Imminent hazards(A)Decisions and ordersIf the Secretary decides that a defect or noncompliance, or combination of both, under subsection
			 (a) presents an imminent hazard, the Secretary—(i)shall notify the manufacturer of a motor vehicle or replacement equipment immediately under
			 subsection (a); and(ii)shall order the manufacturer of the motor vehicle or replacement equipment to immediately—(I)give notification under section 30119 of this title to the owners, purchasers, and dealers of the
			 vehicle or equipment of the imminent hazard; and(II)remedy the defect or noncompliance under section 30120 of this title;(iii)notwithstanding section 30119 or 30120, may order the time for notification, means of providing
			 notification, earliest remedy date, and time the owner or purchaser has to
			 present the motor vehicle or equipment, including a tire, for remedy; and(iv)may include in an order under this subparagraph any other terms or conditions that the Secretary
			 determines necessary to abate the imminent hazard.(B)Opportunity for administrative reviewSubsequent to the issuance of an order under subparagraph (A), opportunity for administrative
			 review shall be
			 provided in accordance with section 554 of title 5, except that such
			 review shall occur not later than 10 days after issuance of such order.(C)Definition of imminent hazardIn this paragraph, the term imminent hazard means any condition which substantially increases the likelihood of serious injury or death if not
			 remedied immediately.; and(2)in subsection (c), by inserting or electronic mail after certified mail.
					303.Used passenger motor vehicle consumer protection(a)In generalSection 30120 of title 49, United States Code, is amended by adding at the end the following:(k)Limitation on Sale or Lease of Used Passenger Motor Vehicles(1)A dealer may not sell or lease a used passenger motor vehicle until—(A)the dealer clearly and conspicuously notifies the purchaser or lessee, in writing, of any
			 notifications of a defect or noncompliance under section 30118(b) or
			 section 30118(c) of this title with respect to the used passenger motor
			 vehicle that have not been
			 remedied; and(B)the purchaser or lessee acknowledges, in writing, the receipt of the notification under
			 subparagraph (A).(2)Paragraph (1) shall not apply if—(A)the defect or noncompliance is remedied under section 30120 of this title before delivery under the
			 sale
			 or lease; or(B)notification of the defect or noncompliance is required under section 30118(b), but enforcement of
			 the order is set aside in a civil action to which 30121(d) applies.(3)This subsection shall not apply to a dealer if the recall information regarding a used passenger
			 motor vehicle was not accessible at the time of sale or lease using the
			 means established by the Secretary under section 31301 of the Moving Ahead
			 for Progress in the 21st Century Act (49 U.S.C. 30166 note).(4)In this subsection, notwithstanding section 30102(a)(1) of this title—(A)the term dealer means a person that has sold at least 10 motor vehicles to 1 or
			 more consumers during the prior 12 months; and(B)the term used passenger motor vehicle means a motor vehicle that has previously been purchased other than for resale.(5)By rule, the Secretary may exempt the auctioning of a used passenger motor vehicle from the
			 requirements of
			 this section to the extent that the exemption does not harm public safety..(b)Effective dateThis section shall take effect 18 months after the date of enactment of this Act.
